Citation Nr: 0717447	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1975 to June 
1977.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington, which granted service connection for Hepatitis C 
and assigned a zero percent rating from November 18, 2002.  

In a November 2006 statement, the veteran raised the issue of 
entitlement to service connection for a skin rash on the feet 
as secondary to the service-connected hepatitis C.  This 
issue is referred to the RO for appropriate action.  


FINDING OF FACT

The service-connected Hepatitis C causes intermittent fatigue 
and malaise and there is no competent evidence showing that 
Hepatitis C causes anorexia or incapacitating episodes having 
a total duration of at least one week, but less than two 
weeks during the past 12 month period. 


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for Hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7354 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

Under Diagnostic Code 7354, Hepatitis C, a zero percent 
disability evaluation is assigned when the Hepatitis C is 
nonsymptomatic.  A 10 percent disability evaluation is 
assigned when there is evidence of intermittent fatigue, 
malaise, and anorexia; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the past 12 month period.  

A 20 percent disability evaluation is warranted when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period. 

A 40 percent disability evaluation is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent disability evaluation is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent disability evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  See 
38 C.F.R. § 4.112 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
Hepatitis C under Diagnostic Code 7354.  The record does not 
demonstrate the requisite objective manifestations for a 10 
percent disability evaluation.  

Review of the record shows that Hepatitis C was detected by 
blood test in February 2001.  An April 2001 private 
evaluation report by Dr. J.B.G. indicates that the assessment 
was Hepatitis C confirmed by percutaneous genotype.  The 
veteran had normal liver enzymes and intact hepatic synthetic 
function.  There was no stigmata of advanced liver disease on 
examination.  It was noted that the date of acquisition was 
24 to 26 years ago.  The veteran had complaints of fatigue.  
She denied any weight change.  Her weight was 129 pounds.     

VA treatment records dated in July 2002 indicate that the 
veteran's liver function tests were normal.  The treatment 
records note that a June 2002 liver biopsy detected no 
fibrosis.  The examiner indicated that there was most likely 
no need for treatment at that point.  The veteran's weight 
was 140.8 pounds.  An August 2002 VA treatment record from 
the hepatology clinic indicates that the hepatologist favored 
deferring treatment given the lack of fibrosis on biopsy, but 
the veteran wanted to be aggressive.  A December 2002 VA 
treatment record indicates that the veteran had liver 
inflammation with no fibrosis on liver biopsy.  The veteran 
had normal liver function tests.  The examiner noted that the 
veteran was seen at the hepatology clinic last month and the 
original impression was no need for treatment.   

VA treatment records show that in March 2003, the veteran 
began interferon therapy for the hepatitis C.  Treatment 
records dated in April 2003 indicate that the veteran had 
complaints of extreme fatigue and weakness while on the 
therapy.  VA treatment records show that in May 2003, the 
interferon therapy was discontinued due to increased risk of 
adverse effects of treatment secondary to the underlying 
cardio disease.  Subsequent treatment records dated in May 
2003 note that the veteran reported feeling better since the 
interferon treatment was stopped and she was able to exercise 
more.  An April 2005 VA examination report indicates that 
liver function tests and complete blood count were within 
normal limits.  The diagnosis was evidence of chronic 
Hepatitis C with no ascites, hepatic encephalopathy, varices, 
hemorrhage, portal hypertension, portal gastropathy, or 
jaundice.  Treatment records dated in 2005 and 2006 show that 
the veteran was not undergoing treatment for Hepatitis C.  A 
November 2006 treatment record by Dr. J.B.G. notes that the 
Hepatitis C was an inactive problem.  

The evidence of record shows that the veteran has 
intermittent complaints of fatigue. The April 2001 private 
evaluation report by Dr. J.B.G. notes that the veteran 
reported fatigue when she was evaluated for the hepatitis C.  
The April 2005 VA examination report indicates that the 
veteran reported having daily fatigue.  VA treatment records 
dated in 2002 do not reflect any complaints of fatigue.  VA 
treatment records dated in April 2003 and May 2003 show that 
the veteran reported having extreme fatigue when on 
interferon therapy but the veteran felt better when the 
therapy was discontinued.  An August 2003 VA treatment record 
indicates that the veteran reported having fatigue for two 
weeks.  A September 2003 psychological evaluation report 
notes that the veteran reported having fatigue.  A May 2005 
private treatment record indicates that the veteran reported 
feeling fatigued.  The treatment record notes that the 
veteran was not undergoing treatment for hepatitis and 
further notes that the veteran had multiple medical issues 
including coronary artery disease status post coronary artery 
bypass surgery and a recent gastrointestinal bleed leading to 
partial gastrectomy.   

There is evidence of intermittent complaints of malaise.  A 
July 2002 VA treatment record indicates that the veteran 
reported having low energy.  The treatment record notes that 
the veteran had reported similar symptoms with beta blockers 
after the coronary artery bypass surgery.  In an April 2003 
statement, the veteran reported that she had general malaise.  
An October 2006 treatment record by Dr. J.B.G. notes that the 
veteran wondered how much her hepatitis contributed to her 
other health problems.  It was noted that the veteran 
generally had good and bad days.  Dr. J.B.G. stated that he 
suspected the hepatitis contributed to the veteran's general 
lack of well being but it would be hard to say it was 
directly part of the heart, peptic ulcer disease, or a 
majority of the veteran's health problems.  

The Board finds that there is sufficient evidence that the 
hepatitis C causes intermittent fatigue and malaise.  The 
evidence shows that the veteran reported symptoms of fatigue 
and malaise when being evaluated for the Hepatitis C.  The 
veteran is competent to report symptoms.  Grottveit v. Brown, 
5  Vet. App. 91, 93 (1993).  While the evidence of record 
does show that the veteran has multiple medical problems in 
addition to the Hepatitis C, there is no medical evidence 
which establishes that the malaise and fatigue are not, in 
every instance, caused by the Hepatitis C.  For instance, the 
veteran reported symptoms of malaise and fatigue when not 
being treated for other major medical problems.  There is 
evidence that the Hepatitis C does contribute to the 
veteran's general lack of well being.  See the October 2006 
treatment notation by Dr. J.B.G. discussed above.  Thus, the 
Board concludes that there is sufficient evidence that the 
hepatitis C causes intermittent fatigue and malaise.  

The medical evidence of record does not show that the veteran 
has anorexia due to the Hepatitis C.  An October 2004 
treatment record indicates that the veteran had anorexia.  
However, the veteran was being treated for a gastrointestinal 
bleed at the time and there is no evidence which attributes 
the anorexia to the Hepatitis C.  A May 2005 treatment record 
from Dr. J.B.G. indicates that the veteran was developing 
anorexia for two weeks.  The assessment was unspecified 
abdominal pain.  It was noted that it was presumed to be due 
to peptic ulcer disease.  A treatment record dated five days 
later indicates that the veteran was doing better.  An August 
2005 treatment record notes that the veteran was "doing 
great in all regards."  

The evidence of record shows that the veteran has gained 
weight since the diagnosis of Hepatitis C.  In February 2001, 
when Hepatitis C was detected, the veteran weighed 120 
pounds.  In 2002, the veteran's weight ranged from 129.4 
pounds to 144.4 pounds.  In 2003, the veteran's weight ranged 
from 136 to 138 pounds.  In 2005, the veteran's weight ranged 
from 127 to 135 pounds.  In 2006, the veteran's weight ranged 
from 136.9 to 139 pounds.  

There is no evidence of the veteran's weight in 2004.  The 
treatment records and hospital records note that the veteran 
sustained a weight loss in 2004 but the weight loss was due 
to a partial gastrectomy and Billroth I anastamosis of a 
perforated and bleeding duodenal and pyloric channel ulcer.  
See the treatment records by Dr. K.S. dated from October 2004 
to December 2004.  A December 2004 treatment record by Dr. 
K.S. indicates that the veteran was reassured that she would 
probably always be thin as gastrectomy patients are.  A May 
2005 VA treatment record notes that the veteran had trouble 
gaining weight since the surgery.  The competent evidence 
does not establish anorexia due to the Hepatitis C.  

The competent evidence of record does not establish 
incapacitating episodes due to the hepatitis C.  
"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  There is no evidence of physician prescribed bed rest 
due to the Hepatitis C.  The evidence shows that the veteran 
underwent interferon treatment for Hepatitis C from March to 
May 2003.  The treatment was discontinued in May 2003.  As 
noted above, the interferon treatment was not favored by the 
physicians.  There is no evidence that the treatment was 
started due to acute signs or symptoms of the Hepatitis C.  
As noted above, the treatment was started due to the 
veteran's desire to treat the hepatitis C aggressively.  The 
evidence of record shows that currently, treatment for the 
Hepatitis C was not required.    

In a November 2006 statement, the veteran asserts that her 
liver is changing and she asserts that she was treated for 
abdominal pain.  The treatment records by Dr. J.B.G. show 
that the veteran has been treated for episodes of abdominal 
pain over the years, but the abdominal pain has not been 
attributed to the Hepatitis C.  A November 2004 treatment 
record attributes the abdominal pain to a combination of 
peptic ulcer disease and irritable bowel syndrome.  A July 
2006 treatment record indicates that the abdominal pain was 
presumably due to gastritis.  Treatment records dated from 
May 2005 to August 2005 and from July 2006 to August 2006 
show that the veteran had complaints of abdominal pain which 
eventually resolved.  The cause of the pain was undetermined.  
A CT scan of the abdomen in August 2006 was benign.  A 
September 2006 MRI of the abdomen detected no evidence of 
hepatic lesions.  There is no competent evidence which 
establishes that the veteran's symptoms of abdominal pain are 
due to the Hepatitis C and there is no evidence of 
hepatomegaly due to the Hepatitis C.  

The veteran's own implied assertions that she has abdominal 
pain due to Hepatitis C and that the condition of her liver 
has worsened due to the Hepatitis C are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to her observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Because the 
veteran is not shown, nor has she claimed, to be a medical 
professional, she is not competent to render a medical 
opinion as to the severity of the Hepatitis C.   

The evidence shows that the veteran has intermittent fatigue 
and malaise due to the Hepatitis C.  However, there is  no 
evidence of anorexia or evidence of incapacitating episodes.  
Thus, the Board finds that a compensable rating for the 
Hepatitis C under Diagnostic Code 7354 is not warranted.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected Hepatitis C since the date of service connection, 
which is November 18, 2002.  There is no evidence that the 
veteran's service-connected Hepatitis C has met the criteria 
for a higher rating at any time since November 18, 2002.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, an initial disability evaluation in excess of 
zero percent is not warranted for the service-connected 
Hepatitis C, for the reasons and bases described above.  A 
preponderance of the evidence is against the veteran's claim 
for an increased initial evaluation and the claim is denied. 



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2002, prior to the 
initial adjudication of the claim in March 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
as well as what information and evidence must be provided by 
the claimant and what information and evidence would be 
obtained by VA.  She was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of her claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the claim for a higher initial evaluation for the 
Hepatitis C, the Board notes that this claim for a higher 
rating is a downstream issue of the original service 
connection claim adjudicated in the March 2003 rating 
decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003); see also Dingess, 19 Vet. App. at 
490-491.  However, in the instant case, the RO provided a 
subsequent notice in March 2005 concerning the veteran's 
claim for a higher rating, and the claim was readjudicated in 
a supplemental statements of the case dated in September 2006 
and December 2006.  The Board finds that there is no 
prejudice to the veteran.    

Regarding the Dingess notice, the veteran was provided with 
this notice in a March 2006 letter.  Notwithstanding this 
belated Dingess notice, the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  The claim was readjudicated in December 2006.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Seattle and Puget Sound VA medical 
facilities dated from 1998 to October 2003 and in May 2005 
have been obtained.  Also associated with the record are 
treatment records from the I. Hospital dated in 2004; the 
S.J. Hospital dated in 2000 and 2001; Dr. J.B.G. dated from 
April 2001 to June 2001 and from October 2004 to October 
2006; and Dr. K.S. dated from October 2004 to December 2004.  
The veteran's Social Security Records are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded a VA 
examination in April 2005 to determine the nature and 
severity of the Hepatitis C.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to a compensable initial disability evaluation 
for Hepatitis C is not warranted, and the appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


